Citation Nr: 0941278	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from November 1955 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision, which 
denied a claim for service connection for depression, as 
secondary to hearing loss and tinnitus.

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board remanded this issue for further development in 
September 2007.  The case returns now for appellate 
consideration.  

Again, the Board notes that, in the March 2007 Statement of 
Accredited Representative in Appealed Case, the veteran 
asserted that he suffers permanent eye and vision damage as a 
result of microwave radiation exposure during service.  This 
issue is REFERRED back to the RO.


FINDING OF FACT

The preponderance of the evidence shows that the appellant's 
depression is not related to service, or an inservice event, 
and has not been continuous since service, and is not related 
to a service connected disability.


CONCLUSION OF LAW

Depression was not incurred in or as a result of the 
appellant's active duty service and it is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The letter did not provide 
the fourth and fifth elements of Dingess notice; however, as 
the Board concludes that service connection is not warranted, 
any such error is harmless.  Additionally, notice was renewed 
in an October 2007 letter, which provided complete notice.  
Readjudication occurred in August 2009.  The Board finds that 
any error related to the duty to notify is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant requested that his service treatment 
records from 1962 at the U.S. Naval Hospital in Jacksonville, 
Florida, from 1963 at the U.S. Naval Hospital in Portsmouth, 
Virginia and from 1958 at the Cecil Field Naval Air Station 
be associated with his claims file.  Following requests, the 
RO was able to locate only records from Portsmouth.  No 
records pertaining to the appellant were found and Cecil 
Field had no archival index showing service treatment records 
kept for that facility.  The Board concludes that no further 
assistance in obtaining records is required.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2009 medical examination 
to obtain an opinion as to whether his depression was the 
result of his military service.  The opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual 
foundation for the conclusions that were reached.  Therefore, 
the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has depression as a result of 
service or service connected disabilities.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The essence of the appellant's claim is that he has suffered 
from depression since service.  The Board observes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The appellant's service treatment records do not reflect 
psychiatric complaints, treatment or diagnosis.  An April 
1960 report of medical history indicates no depression or 
excessive worry, or nervous trouble.  A November 1969 
reenlistment examination showed a normal psychiatric clinical 
evaluation.  An October 1963 general evaluation, during right 
shoulder treatment, contains no complaints of depression in 
the mental status portion.  At separation, he had a March 
1975 physical evaluation.  There are no findings of 
psychiatric abnormality.  On his report of medical history, 
he denied depression or excessive worry, but did indicate 
nervous trouble.  The explanatory note indicates that he had 
seventeen days inpatient treatment in 1962 for "manic 
depressive" at the U.S.N.H. in Jacksonville, Florida, due to 
family problems.  Records from the inpatient treatment in 
1962 are not of record.  As discussed in the VCAA section 
above, the Board finds that these records are simply 
unavailable.

The appellant has reported seeking treatment in the 1980's 
for post traumatic stress disorder (PTSD) at the West Palm 
Beach Vet Center.  The Palm Beach Vet Center provided a July 
1986 intake assessment on the appellant.  He was noted to be 
a Vietnam Veteran, self-reporting a total of sixteen months 
in country.  He denied being wounded in service.  There is no 
other information.  

The appellant submitted a January 2005 statement regarding 
stressors for his PTSD claim.  He indicated service in 
Vietnam from 1965 to 1970 with Attack Squadron 85.  He was in 
aviation maintenance.  He reported exposure to Agent Orange 
from drums and drop tanks.  He reported assisting in the 
assembly of nuclear weapons for ready aircraft.  He also 
reported flying several flights as a bombardier in an A-6.

The appellant's VA treatment records show his diagnosis, but 
provide little remote history.  In January 2004, the 
appellant reported a history of psychiatric treatment in 1962 
and 1983-1984.  The appellant reported that he had combat in 
Vietnam, Laos and Cambodia in five tours.  He further stated 
that he had gotten shrapnel in his right shoulder when he was 
shot down, as well as having a back injury.  A March 2004 
diagnostic assessment indicates that the appellant reported 
being depressed for the last ten years, with greater severity 
in the previous few months due to increasing problems in his 
marriage.  The appellant reported good improvement in 
symptoms while on sertraline.  A May 2004 treatment note 
states that the appellant reported total remission of his 
depressive symptoms.  His diagnosis was moderate major 
depression, single episode.  The appellant was divorced in 
December 2005 after twelve years of marriage.  The appellant 
has been a participant in ongoing group therapy sessions, but 
the records do not give a background or approximate time of 
onset of symptoms.  A March 2006 medication management note 
indicates that the appellant had been diagnosed with PTSD 
while living in Florida.  The nurse reviewing his medication 
indicated that there was little to no mention of PTSD in the 
treatment records in Arkansas.  The appellant's diagnosis was 
a mild major depressive disorder and an anxiety disorder, not 
otherwise specified.  The depression was noted to have been 
an ongoing problem for some time.  The appellant also stated 
that he had been forced out of the Navy for irritability and 
anger outbursts.  

The appellant had a December 2006 VA examination.  At the 
time, the appellant was claiming service connection for PTSD.  
The report contains an extensive discussion of the 
appellant's service experiences and current symptoms.  The 
appellant reported living alone.  He reported six marriages 
and six divorces.  He had not worked since 2002.  He had been 
police chief of the city of Rosebud.  He had that job for one 
year and said he was fired for "doing too good a job."  He 
reported that he had felt depressed for a long time, probably 
since he left service.  He did not know why.  

The appellant was cooperative throughout the interview.  He 
did not display anxiety or dysphoria during the interview.  
His thought processes and associations were logical in type 
with no loosening of associations or confusion noted.  The 
appellant was alert and oriented in all spheres.  There was 
no evidence of delusions or hallucinations.  His insight and 
judgment was adequate.  The appellant's eye contact was good.  
His speech was within normal rate and rhythm.  

The examiner indicated that the appellant did not meet the 
criteria for PTSD, but did have a depressive disorder.  The 
examiner indicated that it may be related to service given 
the appellant's history.

The appellant underwent an August 2009 VA examination in 
connection with this claim.  The appellant was noted to be in 
current treatment at VA and on Prozac.  The appellant began 
the examination stating, "I'm just here, not happy, not sad, 
just here."  The appellant described having a very short 
temper, particularly when driving.  The appellant indicated 
that he had felt as he does for years.  He stated that he 
remembered being happy several years before, but that feeling 
went away quickly.  The appellant described some sort of near 
death experience, but no details were forthcoming.  The 
appellant provided a more specific history on questioning.  
The appellant reported that he had a happy adolescence, 
living on a farm.  He joined the Navy in 1955, and was 
excited to do so.  He reported that his first four to six 
years were good.  He eventually became disillusioned with the 
Navy and the military lifestyle.  He reported that he just 
did not care.  The appellant stated that he began "smoking a 
lot of marijuana and partying" during his last year in the 
Navy, 1975.  He stated that "they decided to retire him 
shortly after that."  He speculated that he would have 
attained higher rank if not for his depression.  He began 
working as a police officer, which lasted from 1975 to 2002.  
Prior to his retirement from that he had become to the police 
chief.  He reported that he felt happy when he became police 
chief and that this feeling lasted several months before his 
old feelings came back.  Currently, the appellant reports 
that he likes to be left alone.  He had a home in the country 
with hardly anyone around, but several neighbors had built 
homes nearby.  The appellant reported some family stress from 
adopting his teenage granddaughter and not getting along with 
her recently.  He reported that he likes to fish, read, be 
outdoors and enjoy nature.  The appellant denied drug or 
alcohol use.  The appellant reported that he stopped drinking 
around 1990, after having thoughts of shooting himself while 
very intoxicated. 

The appellant was cooperative throughout the interview.  His 
mood was depressed and affect was flat.  His thought 
processes and associations were logical in type with no 
loosening of associations or confusion noted.  The appellant 
was alert and oriented in all spheres.  There was no evidence 
of delusions or hallucinations.  His insight and judgment was 
deemed fair.  The appellant's eye contact was good.  His 
speech was within normal rate and rhythm.  

The examiner diagnosed the appellant with a dysthymic 
disorder.  The severity was deemed to be mild to moderate and 
having persisted for a number of years.  The symptoms did not 
preclude employment and had no significant impact on social 
functioning or behavior.  There was no impairment of thought 
processes or communication.  The examiner reviewed the 
appellant's service treatment records and noted treatment in 
1962 for manic depression in Jacksonville, Florida.  The 
given reason was "family problems."  Examinations in 1969 
and 1975 did not report depression.  The 1975 examination 
report had an entry for depression which was marked no.  The 
examiner wrote the second examination occurred in 1979 in the 
report.  Review of the record reveals the correct date to be 
1975.  The examiner concluded that the appellant's depression 
is unlikely to be a result of his military service, or 
aggravated by his service connected physical issues.  The 
examiner found no other psychiatric disorders. 

The Board finds that the appellant's lay statements in the 
present case are not credible and are outweighed by the 
negative service and post-service treatment records 
(indicating depression that began many years after service) 
and the negative VA medical opinion cited above.  His 
reported history varies.  In 2004, he reported ten years of 
depression, with recent worsening.  In his December 2006 VA 
examination, he indicated that he had felt depressed for a 
long time, probably since he left service.  In his August 
2009 VA examination, he described symptoms that were off and 
on for many years.  The Board is unclear which of the 
appellant's statements most closely approximates the course 
of the condition.

The appellant has been less than truthful regarding his 
service since beginning his claim for service connection for 
psychiatric conditions.  The appellant's service personnel 
records show that, contrary to his statements during 
treatment, he was not separated for irritability or anger.  
He was actually recommended for retention in 1975.  A period 
of low performance was noted in 1961 and 1962, relatively 
concurrent with his psychiatric treatment.  This passed, 
however, with the performance evaluations from 1964 to 1974 
being quite high.  His records also show support maintenance 
service with Attack Squadron 85 aboard the USS America and 
the USS Constellation during Vietnam in the contiguous 
waters, not personal involvement in combat.  The appellant 
did have treatment for his right shoulder, in October 1963, 
after developing pain one month before with no history of 
trauma.  There is no indication that the appellant was ever 
shot down.  Additionally, there is no indication that the 
appellant ever served as or was qualified to serve as a 
bombardier or any other flight specialty.  The notion that 
he, a maintenance crewer, would serve as bombardier in combat 
as one-half of an A-6 crew is simply not supported by the 
record.  The appellant's service treatment records are not 
reflective of psychiatric problems after 1962, even when he 
had no reason to hide a problem at retirement in 1975.  

The contradictions in the appellant's statements regarding 
his service and his medical history reduce the probative 
value of his statements.  His service treatment and personnel 
records show important differences from his history as he 
reported it.  The December 2006 VA examination report which 
relied on his statements of continuity is also thus reduced 
in value.  The August 2009 VA examination report also 
considered the appellant's service treatment records and his 
statements, providing a stronger foundation for the opinion 
against the claim.  In sum, the Board finds that the 
preponderance of the evidence shows that the appellant's 
depression is not related to service, or an inservice event, 
and has not been continuous since service.  Accordingly, 
service connection on a direct basis is not warranted.  See 
Hickson, supra.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The RO processed the appellant's claim as including a 
secondary theory of depression as a result of service 
connected hearing loss and tinnitus.  The appellant sent in 
an October 2007 statement.  He expressly denied that his 
depression was a result of his service connected hearing loss 
and tinnitus.  He contended that the depression began during 
service.  There is no other evidence to support a secondary 
theory of entitlement.  The August 2009 VA examination report 
indicates that the examiner concluded that the depression was 
not aggravated by his other service connected disabilities.  
The Board finds that preponderance of the evidence shows no 
relationship between the appellant's depression and his 
service connected disabilities.  Service connection on a 
secondary basis is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for depression, to include 
as secondary to hearing loss and tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


